United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                    February 18, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 04-40509
                         Summary Calendar


               STANLEY J. PEACOCK; PATSY PEACOCK,

                                            Plaintiffs-Appellants,

                              versus

                    THE CITY OF MURPHY TEXAS,

                                                Defendant-Appellee.


          Appeal from the United States District Court
                for the Eastern District of Texas
                        (4:02-CV-373-DDB)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Real-estate developers Stanley and Patsy Peacock appeal, pro

se, the summary judgment granted the City of Murphy, Texas.           In

1987, a Texas state court issued a writ of mandamus ordering the

City to issue various permits to the Peacocks.        In 2002, the

Peacocks filed a development application seeking to correct their

development plat and have the necessary permits issued.      The City

refused to issue the permits because the Peacocks’ development

plans did not comply with existing building and utility codes.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The    Peacocks   filed    this    action   under   42    U.S.C.    §   1983,

claiming the City, inter alia, violated their equal-protection

rights by imposing requirements on them that were not required of

other developers near the proposed development. The City submitted

competent    summary   judgment     evidence     showing:       the     Peacocks’

development application was considered under the same standards as

every other applicant; and the denial of the Peacocks’ development

application was rationally based. The Peacocks did not provide any

countervailing    evidence.       The    district   court     entered     summary

judgment in favor of the City.

     We review a summary judgment de novo.          See Melton v. Teachers

Ins. & Annuity Ass’n of Am., 114 F.3d 557, 559 (5th Cir. 1997).

Summary judgment is appropriate where the pleadings and evidence

present no genuine issue of material fact and the moving party is

entitled to a judgment as a matter of law.                    See FED. R. CIV.

P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).                   A

factual dispute will preclude an award of summary judgment if a

reasonable jury could return a verdict for the nonmovant based on

the evidence presented.        Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986). Conclusional allegations, speculation, improbable

inferences, or a mere scintilla of evidence are insufficient to

defeat a summary judgment motion.           Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).




                                        2
     The   Peacocks   offer   only    generalized   and    conclusional

assertions that the evidence submitted by the City was untrue.

This is insufficient to overcome the City’s summary judgment

evidence. See Michaels v. Avitech, Inc., 202 F.3d 746, 754-55 (5th

Cir.), cert. denied, 531 U.S. 926 (2000).     Because the undisputed

facts, supported by competent summary-judgment evidence, showed the

Peacocks did not receive disparate treatment and the denial of

their development application was rationally based, the City was

entitled to summary judgment against their equal protection claims.

See Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000).

     Nor have the Peacock’s shown they were denied due process.

Their development application was considered at public hearings and

they do not assert they were not notified of those hearings.        See

Mathews v. Eldridge, 424 U.S. 319, 333 (1976).            Moreover, the

City’s refusal to issue the requested permits because the Peacocks

had not met building and utility code requirements is neither

arbitrary nor wrongful.   See Zinermon v. Burch, 494 U.S. 113, 125

(1990).

     The Peacocks also contend the district court erred in refusing

to compel responses to their discovery requests.          They have not

shown an abuse of discretion, however; they have not explained how

the responses would have created a genuine issue of material fact.

See Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 876 (5th Cir.




                                  3
2000); Washington v. Allstate Ins. Co., 901 F.2d 1281, 1285-86 (5th

Cir. 1990).

                                                       AFFIRMED




                                4